The evidence adduced on the part of the prosecution in the case at bar presents one of the darkest pictures of human depravity that I have ever read. There is ample evidence in the record to sustain the verdict as found by the jury. It is with great hesitation that I consent to set aside the verdict. The verdicts of juries should by this Court at all times be sustained unless a good reason or reasons can be offered for setting them aside.
The record shows that during the progress of the trial *Page 703 
and while the defendant was a witness on the witness stand and giving testimony in his behalf, the prosecuting officer made inquiry of the defendant if he had a pistol on his person, and the defendant replied that he had a pistol and was a police officer. The prosecuting officer requested that the defendant be disarmed, "as he (the prosecuting officer) did not want to be shot." The gun was taken from the defendant by an officer under an order of the court and the record fails to show that the trial court instructed the jury to disregard this occurrence. I feel that this proceeding was prejudicial to the defendant and placed him in an unfavorable light in the minds of the jury trying him. The gun should have been taken from the defendant in the absence of the jury, I am unable to say that the defendant received a fair and impartial trial within the meaning of the law. Such star chamber performance as shown by the record under the law, is incompatible with the administration of justice and should not be tolerated.
The judgment should he reversed and a new trial awarded.